department of the treasury internal_revenue_service oqqqliogy washington d c date dec contact person significant index number contact number jp dt dear applicant this is in reply to your rulings request of date as modified by your letter of date requesting approval of a proposed set-aside of your income under the suitability test of sec_4942 b i of the internal_revenue_code and sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations you f are exempt from federal_income_tax under sec_501 of the code and are a private_foundation under sec_509 of the code p is exempt from federal_income_tax under sec_501 c of the code and is not a private_foundation under sec_509 a of the code you propose to set_aside amounts of up to x dollars of your income pursuant to sec_4942 g bhi of the code to fund a matching-grant to p under sec_53_4942_a_-3 of the regulations you represent that all of the amounts to be set_aside for this specific project of a matching-grant to p will be paid this set-aside will out for this project within months from the time when your first amount of income is set_aside facilitate your funding of income for the matching-grant sec_501 c of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or the other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 c of the code that are private_foundations subject_to the private_foundation provisions of chapter of the code sec_4942 of the code imposes excise_tax on any private_foundation that does not expend qualifying distributions for exempt purposes at least equal to its distributable_amount for its tax_year sec_4942 of the code provides that a qualifying_distribution is any amount including reasonable and necessary administrative expenses paid to accomplish or to acquire an asset used directly in carrying on one or more of the purposes described in sec_170 c b of the code which includes charitable purposes sec_4942 g a of the code provides that an amount of income that is set_aside for a specific project within one or more purposes of sec_170 b of the code may be treated as a qualifying_distribution if the amount meets the set-aside_requirements of sec_4942 b of the code sec_4942 g b of the code provides in pertinent part that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the private_foundation establishes to the satisfaction of the secretary that the amount set_aside will be paid for the specific project within five years and that the suitability test for a set-aside under sec_4942 g b i of the code is met sec_4942 g bhi of the code provides a suitability test in which the private_foundation at the time of the set-aside must establish to the satisfaction of the secretary that the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds sec_53 a -3 b of the regulations provides that the amounts of income set_aside for a specific project for one or more of the purposes in sec_170 or ch b of the code may be treated as qualifying distributions for the tax_year s in which such amounts are set_aside but not in the tax_year in which actually paid if the requirements of sec_4942 i of the code are met the foundation establishes to the satisfaction of the commissioner that the amount set_aside will be paid for the specific project within 6o months after it is set_aside and the set-aside otherwise meets the suitability test of sec_53_4942_a_-3 of the regulations sec_53_4942_a_-3 of the regulations provides that its suitability test for a set-aside is met if the foundation this establishes that the specific project is one in which relatively long-term grants or expenditures must be made regulation specifically allows as an example of a suitable project a set-aside of income by a foundation where grants are made as part of a matching-grant program sec_53_4942_a_-3 of the regulations provides that a private_foundation must obtain nternal revenue service approval of its set-aside of income under the suitability test by applying before the end of the tax_year in which the amount is set_aside you have timely sought approval of your set-aside of income in advance of the time when the amounts of income are to be set_aside as required by sec_4942 2hb i of the code and sec_53_4942_a_-3 b i of the regulations your set-aside for the matching-grant will be for a specific project within the charitable purposes of sec_170 ck b of the code as required by sec_4942 a of the code and sec_53 a -3 b of the regulations you represent that your amounts of income to be set_aside for this specific project will be paid out for this project within months from the time when the first amount is set_aside as required by sec_4942 b of the code and sec_53_4942_a_-3 of the regulations your project is better accomplished by this set-aside of income rather than by immediate payment under the of sec_4942i of the code because under the matching-grant provision of section p as suitability a -3 b of the regulations this set-aside will allow continuous funding of your matching-grant for allowed by that regulation test thus your specific project of providing a matching-grant to p meets the requirements for a set-aside of income under the suitability test of sec_4942 g b i of the code and sec_53_4942_a_-3 of the regulations accordingly we rule that your amounts of income of up to x dollars to be set_aside for the matching-grant for p be qualifying distributions under sec_4942 b i of the code and sec_53 a -3 b of the will as to your three specific requested rulings we rule regulations in your tax_year s when such amounts are set_aside as you have requested that the amounts set_aside in f's designated fund account for its matching-grant to p at the close of f's tax_year ending date will qualify as a set-aside under the suitability test of sec_4942 g b i of the code and sec_53_4942_a_-3 and of the regulations the entire amounts set-aside will be qualifying distributions for all purposes of sec_4942 of the code and any interest or dividend income attributable to the matching-grant fund held by f can be set_aside and will qualify as qualifying distributions in f's subsequent tax years within the 5-year period for this set-aside for your information sec_53_4942_a_-3 of the regulations provides that any set-aside approved by the internal_revenue_service must be evidenced by the entry of a dollar amount in your books_and_records as a pledge or obligation to be paid at a future date or dates further the amount of the set-aside must be taken into account in determining your minimum_investment_return see sec_53_4942_a_-2 c of the regulations and any income attributable to a set-aside must be taken into account in computing your adjusted_net_income see sec_53 a - d of the regulations because this ruling letter could help to resolve any questions please keep it in your permanent records and include a copy in your annual return form_990-pf this ruling letter is directed only to the organization that requested it sec_6110 k of the code provides that it may not be used or cited as precedent sincerely gertand gees garland a carter manager exempt_organizations technical group
